21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Lester Anthony WILLIAMS, Appellant.
No. 93-3620.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 29, 1994.Filed:  April 22, 1994.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Lester Anthony Williams appeals the District Court's1 denial of his motion to amend the sentence imposed upon revocation of his supervised release.  We affirm without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Judge for the Northern District of Iowa